Exhibit 10.2




MARRIOTT INTERNATIONAL, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

Amended and Restated as of January 1, 2009

432916v4

--------------------------------------------------------------------------------

TABLE OF CONTENTS     PREAMBLE    1    ARTICLE I - DEFINITIONS    2     1.1   
ACCOUNT    2     1.2    ADMINISTRATOR    2     1.3    CODE    2     1.4   
COMMITTEE    2     1.5    COMPANY    2     1.6    COMPANY ACCRUALS    2     1.7 
  COMPENSATION    2     1.8    DEFFERAL PERCENTAGE    2     1.9    DEFERRED
COMPENSATION    2     1.10    DEFERRED COMPENSATION RESERVE    2     1.11   
EFFECTIVE DATE    3     1.12    ELECTION    3     1.13    ELECTION YEAR    3   
 1.14    EMPLOYEE    3     1.15    FISCAL YEAR    3     1.16    HR OFFICER    3 
   1.17    IN-SERVICE WITHDRAWAL    3     1.18    LTCI COMPENSATION    3   
 1.19    NON-EMPLOYEE DIRECTOR    3     1.20    PARTICIPANT    3     1.21   
PERMANENT DISABILITY    4     1.22    PLAN    5     1.23    REINSTATEMENT OR
REINSTATED    5     1.24    RETIRE OR RETIREMENT    5     1.25    RETIREMENT
SAVINGS PLAN    5     1.26    SEPERATION FROM SERVICE    5     1.27   
SUBSIDIARY    5     1.28    VESTED PORTION    5     1.29    YEAR OF SERVICE   
5    ARTICLE II - PARTICIPANT ELECTIONS    6     2.1    DEFERRED COMPENSATION
RESERVE    6     2.2    ELECTIONS    6     2.3    FORM OF ELECTION    7   
ARTICLE III - PARTICPANT ACCOUNTS    8     3.1    INDIVIDUAL ACCOUNTS    8   
 3.2    COMPANY ACCRUALS    8     3.3    VESTING    9     3.4    FORFEITURES   
10     3.5    CREDITING OF EARNINGS    10     3.6    ACCOUNTS DO NOT RESULT IN
PROPERTY RIGHTS    11     3.7    NO ASSIGNMENT OF INTERESTS    11     3.8   
FEDERAL AND STATE TAXES    11    ARTICLE IV - DISTRIBUTIONS    12     4.1   
ELECTION OF DISTRIBUTION    12     4.2    FORM AND TIMING OF DISTRIBUTION    12 
   4.3    TAX IMPACT    15     4.4    CHANGES IN DISTRIBUTION ELECTION    15   
 4.5    BENEFICIARIES    16     4.6    DISCHARGE OF OBLIGATION FOR PAYMENT   
16                                                                             
                         - i -     


--------------------------------------------------------------------------------

ARTICLE V - ADMINISTRATION    17     5.1    ADMINISTRATOR    17     5.2   
EXPENSES    17    ARTICLE VI - CLAIMS PROCEDURE    18     6.1    INITIAL CLAIMS 
  18     6.2    APPEALS    18    ARTICLE VII - MISCELLANEOUS    19     7.1   
PLAN NOT AN EMPLOYMENT CONTRACT    19     7.2    NO TRUST CREATED    19     7.3 
  AMENDMENT OR TERMINATION OF PLAN    19     7.4    EFFECT OF PLAN    19   
 7.5    SEVERABILITY    19     7.6    APPLICABLE LAW    20    APPENDIX A    21 
   BENCHMARK FUNDS    21 


- ii-

--------------------------------------------------------------------------------

MARRIOTT INTERNATIONAL, INC. EXECUTIVE DEFERRED COMPENSATION PLAN



PREAMBLE




     WHEREAS, as of March 27, 1998, the Company established an unfunded deferred
compensation arrangement known as the Marriott International, Inc. Executive
Deferred Compensation Plan (the “Plan”) for the benefit of a select group of
management and highly compensated employees of the Company and its subsidiaries;
and

     WHEREAS, effective January 1, 2001, the Plan was amended and restated to
reflect amendments made to the Plan following March 27, 1998; and

     WHEREAS, effective October 1, 2004, the Plan was amended and restated to
reflect amendments made to the Plan following January 1, 2001; and

     WHEREAS, effective January 1, 2008, the Plan was amended and restated to
reflect amendments made following the October 1, 2004 restatement and certain
administrative changes, and to comply with section 409A of the Internal Revenue
Code; and

     WHEREAS, the Company wishes to amend and restate the Plan again to clarify
or modify additional administrative practices.

     NOW THEREFORE, the Plan, as herein amended and restated, shall be effective
as of January 1, 2009.

- 1 -

--------------------------------------------------------------------------------



ARTICLE I

DEFINITIONS




     For purposes of this Plan, unless the context requires otherwise, the
following words and phrases, when used herein with initial capital letters,
shall have the meanings indicated:

     1.1 "Account" shall mean, with respect to each Participant, the amount of
Company Accruals, Deferred Compensation and earnings credited to a Participant
under the Deferred Compensation Reserve.

     1.2 "Administrator" means the Company’s Senior Vice President for Executive
Compensation.

     1.3 "Code" means the Internal Revenue Code of 1986, as amended, or any
successor statute, including the regulations issued thereunder.

     1.4 "Committee" means the Compensation Policy Committee appointed by the
Board of Directors of Marriott International, Inc.

     1.5 "Company" means Marriott International, Inc. and any Subsidiary that
(a) elects to join the Plan, and (b) obtains the consent of the Committee to do
so.

     1.6 "Company Accruals" means the amounts credited to the Deferred
Compensation Reserve pursuant to Section 3.2.

     1.7 "Compensation" means (a) with respect to Employees, Compensation as
defined for purposes of computing contributions under the Retirement Savings
Plan, determined, however, by including LTCI Compensation and without regard to
any Elections made by the Employee to defer any compensation under this Plan;
and (b) with respect to Non-Employee Directors, fees payable by the Company
during the Election Year. Notwithstanding the preceding sentence, Compensation
shall include payments other than severance made or payable at any time after
the Employee’s Separation from Service.

     1.8 "Deferral Percentage" means the percentage of a Participant's
Compensation for the Election Year to be deferred in accordance with an Election
pursuant to Article II of this Plan.

     1.9 "Deferred Compensation" means Compensation with respect to which a
Participant has made an Election to defer receipt thereof in accordance with
Article II of this Plan.

     1.10 "Deferred Compensation Reserve" means the book reserve reflecting the
total aggregate amounts credited to the individual accounts of Participants
under Articles II and III of this Plan.

- 2 -

--------------------------------------------------------------------------------

     1.11 "Effective Date" means January 1, 2009, the effective date of this
restatement of the Plan, except as otherwise indicated herein. The Plan was
originally effective March 27, 1998.

     1.12 "Election" means an election made by a Participant in accordance with
Article II of this Plan.

     1.13 "Election Year" means, for an Employee, the calendar year for which a
Participant makes an Election with respect to Compensation received during such
calendar year pursuant to Article II of this Plan. “Election Year” means, for a
Non-Employee Director, the one-year period that begins immediately following the
first Annual Meeting of Shareholders which is subsequent to the Election period
and ends on the next Annual Meeting of Shareholders.

     1.14 "Employee" means any individual employed by the Company. Any Employee
who, at the request and on the assignment of the Company specifically
referencing this provision of the Plan, becomes an employee of another employer
shall continue to be treated as an Employee for all purposes hereunder during
the period of such assignment.

     1.15 "Fiscal Year" means each year beginning on the first day of each
fiscal year of Marriott International, Inc. and ending on the last day of each
fiscal year of Marriott International, Inc. The fiscal year of Marriott
International, Inc. is currently an annual period which varies from 52 to 53
weeks and ends on the Friday closest to December 31. A reference to a Fiscal
Year preceding an Election Year means the Fiscal Year ending closest to the
first day of the Election Year.

     1.16 "HR Officer" means the most senior human resources executive of the
Company, as designated by the President of the Company.

     1.17 "In-Service Withdrawal" means a distribution of Deferred Compensation
and the earnings thereon, in accordance with a Participant’s Election under
Section 4.1, before a Participant incurs a Separation from Service from the
Company.

     1.18 "LTCI Compensation" means any compensation payable under a plan,
agreement or award designated as a long term incentive or premium incentive
plan, agreement or award.

     1.19 "Non-Employee Director" means an individual who is not an Employee and
(i) is a member of the Board of Directors of Marriott International, Inc., or
(ii) has been elected to serve as such for a term which will begin at a
subsequent point in time.

     1.20 "Participant" means an individual who meets the requirements of any of
the following paragraphs (a) through (f):

     (a) Employees who are eligible to participate in the Retirement Savings
Plan and have at least one Year of Service as of a date in the Election Year and
Compensation, as defined below, greater than or equal to $165,000 or such higher
Compensation limitation as may be determined for such Election Year by the
Administrator on advice of counsel; provided,

- 3 -

--------------------------------------------------------------------------------

however, that such Employee’s Election shall be effective solely with respect to
Compensation paid or payable on or after the date such Employee has completed
one Year of Service.

For purposes of this Section 1.20(a), "Compensation" means:

     With respect to Employees other than commissioned sales executive Employees
of the Marriott Vacation Club International Division of the Company, the sum of
the following: (i) the rate of base pay as of November 1 (or such other date as
may be specified by the Administrator) immediately preceding the Election Year,
annualized; (ii) the executive bonuses, commissions and management quarterly
banquet awards received from January 1 through October 31 (or such other date as
may be specified by the Administrator) of the year preceding the Election Year;
and (iii) with respect to Employees who have review dates between October 31 (or
such other date as may be specified by the Administrator) of the year preceding
the Election Year and the last day of February of the Election Year, the
annualized base pay as determined in (i), above, times 1.04.

     With respect to commissioned sales executive Employees of the Marriott
Vacation Club International division of the Company, the commissions received
from January 1 through October 31 (or such other date as may be specified by the
Administrator) of the year preceding the Election Year, annualized.

     (b) Select management or highly compensated employees of a business
acquired by the Company who, prior to that acquisition, were covered by a
nonqualified deferred compensation program of such acquired business;

     (c) Employees with whom the Company has entered into a deferred
compensation agreement under this Plan;

(d)      Non-Employee Directors;   (e)      Former Participants, terminated
Participants, and their beneficiaries, as  



appropriate to the context; and




(f) Such other individuals as shall be designated by the HR Officer.

     Except with respect to the Participants described in Section 1.20(d)
through (f), in no event shall an individual be a Participant in this Plan
unless the Administrator has invited such individual to participate in the Plan.

     1.21 "Permanent Disability" means that the Participant, as a result of a
disability, will be prevented on a permanent basis from engaging in any
occupation for which he or she is reasonably qualified by education, training or
experience as certified by a competent medical authority designated by the Named
Fiduciary of the Retirement Savings Plan to make such determination. The
foregoing shall include disability attributable to the permanent loss of or loss
of use of a member or function of the body, or to the permanent disfigurement of
the Participant. The determination of the existence of a Permanent Disability
shall be made by the Administrator and shall be final and binding upon the
Participant and all other parties.



- 4 -




--------------------------------------------------------------------------------

     1.22 "Plan" means the Marriott International, Inc. Executive Deferred
Compensation Plan, as described herein and as may be amended from time to time.

     1.23 "Reinstatement" or "Reinstated" means any Employee or Non-Employee
Director who is reemployed or reinstated by the Company following a Separation
from Service.

     1.24 "Retire" or "Retirement" means to have a Separation from Service,
other than due to death or Permanent Disability, on or after (i) attainment of
age fifty-five (55) and the completion of ten (10) Years of Service, or (ii)
completion of 240 whole months of service with the Company, including Service,
as defined in the Retirement Savings Plan, and service as a Non-Employee
Director. A whole month of service is a monthly period that begins on the date
of the month on which service began and ends on the date preceding the same date
in the next month.

     1.25 "Retirement Savings Plan" means the Marriott International, Inc.
Employees' Profit Sharing, Retirement and Savings Plan and Trust.

     1.26 "Separation from Service" means a termination of service with the
Company that constitutes a “separation from service” within the meaning of
Treasury Regulation section 1.409A-1(h).

     1.27 "Subsidiary" means either (a) a member of a controlled group of
corporations of which the Company is a member as determined in accordance with
the provisions of Code Section 414(b), or (b) an unincorporated trade or
business which is under common control by or with the Company as determined in
accordance with Section 414(c) of the Code.

     1.28 "Vested Portion" of a Participant's Deferred Compensation Reserve
account means (i) one hundred percent (100%) of the Deferred Compensation
credited to the account, and earnings thereon, and (ii) the portion of the
Company Accruals credited to the account, and earnings thereon, which have
vested in accordance with the terms of Section 3.3 of the Plan.

     1.29 "Year of Service" means, for Employees, a Year of Service as defined
in the Retirement Savings Plan and, for Non-Employee Directors, a twelve (12)
consecutive month period of service as a Non-Employee Director. If an Employee
terminates employment with the Company after at least one Year of Service and
subsequently resumes employment with the Company, the Employee's Years of
Service, for eligibility purposes under this Plan, shall be determined in
accordance with Article II of the Retirement Savings Plan.

- 5 -

--------------------------------------------------------------------------------



ARTICLE II






PARTICIPANT ELECTIONS






  2.1 Deferred Compensation Reserve.




     The Company shall establish and maintain a book reserve (the "Deferred
Compensation Reserve") to which it shall credit the amounts of Deferred
Compensation determined in accordance with Section 2.3, Company Accruals under
Section 3.2, as well as earnings allocated thereto under Section 3.5. The
Deferred Compensation credited each Election Year shall be based on their
Elections as provided in Sections 2.2. The Company shall maintain a separate
Account under the Deferred Compensation Reserve with respect to each
Participant.

2.2      Elections.     (a) Each Participant (other than a Participant under
subsections 1.20(e)) shall  

have the option each calendar year to designate in an Election, in the form
prescribed in Section 2.3, a percentage (the "Deferral Percentage"), specified
in multiples of one percent (1%), of such Participant's Compensation for the
pertinent Election Year, to be credited to the Deferred Compensation Reserve;
provided, however, that the Administrator shall have the right to approve or
disapprove such Election by any Participant, in whole or in part, in the sole
discretion of the Administrator. The Administrator shall, in its discretion,
establish a maximum Deferral Percentage for the Compensation with respect to
which a Participant may make an Election for the Election Year (including LTCI
Compensation, subject to the election requirements in (b) below). In accordance
with procedures established by the Administrator, a Participant may make a
separate election under this Section 2.2(a) with respect to regular pay and to
bonus.

     (b) Elections described in Section 2.2(a) shall be made in accordance with
procedures prescribed by the Administrator on or before (i) the last day of the
calendar year immediately preceding the Election Year or (ii) such other earlier
date as designated by the Administrator, provided such date precedes any service
period during which the Participant earns the Compensation for which the
election is made; provided, further, that an Election to have a portion or all
of a Participant’s LTCI Compensation for an Election Year credited to the
Deferred Compensation Reserve shall be made on or before (i) the last business
day of the calendar year preceding the calendar year which precedes the Election
Year or (ii) such other date as may be designated by the Administrator that
satisfies the election rules for performance-based compensation under Code
section 409A(a)(4)(B)(iii). Notwithstanding the preceding sentence, effective
January 1, 2005, with respect to Deferred Compensation subject to Code section
409A relating all or in part to services performed on or before December 31,
2005, an Election may be made any time on or before March 15, 2005; provided
that on or before the date of such Election the subject Deferred Compensation
has not been paid or become payable to the Participant. Late Elections shall be
invalid.

     (c) Except as provided in Article IV, an Election shall be irrevocable with
respect to all Compensation payable for an Election Year that is subject to the
Election. A Participant’s Election made for an Election Year shall remain in
effect for all subsequent



- 6 -




--------------------------------------------------------------------------------

Election Years unless the Participant notifies the Administrator, in accordance
with procedures specified by the Administrator, of such Participant’s desire to
modify his or her Election.

     (d) If an Employee or Non-Employee Director is a Participant for an
Election Year and incurs a Separation from Service, upon the subsequent
Reinstatement of such Employee or Non-Employee Director within the same Election
Year, the Employee or Non-Employee Director shall immediately be reinstated as a
Participant and shall be subject to the same deferral Elections as were in
effect immediately prior to such Employee’s or Non-Employee Director’s
Separation from Service.

2.3      Form of Election.     (a) Each Election shall be made on a form
provided by the Administrator  

within the period described in Section 2.2(b), and shall designate a Deferral
Percentage. Such Elections shall designate a distribution commencement date and
manner of distribution in accordance with Article IV. If no designation is
received by the Administrator within the prescribed time period, the
Administrator shall select the time and manner of distribution within the period
described in Section 2.2(b) and notify the Participant of such selection.

     (b) For purposes of this Section 2.3, Participants eligible to make
Elections provided herein shall include only Participants described in Sections
1.20(a), (b), (c), (d) and (f), and shall exclude all other Participants.

- 7 -

--------------------------------------------------------------------------------



ARTICLE III






PARTICIPANT ACCOUNTS






  3.1 Individual Accounts.




     The Administrator shall establish and maintain records reflecting each
Participant's Account in the Deferred Compensation Reserve to which the
Administrator shall credit Deferred Compensation in accordance with each
Participant's Election pursuant to Section 2.3, Company Accruals pursuant to
Section 3.2 and earnings pursuant to Section 3.5.

3.2      Company Accruals.     (a) Discretionary Company Accruals. The Company
may make discretionary  

Company Accruals for each Election Year to be allocated to the Deferred
Compensation Reserve on behalf of Participants. In any Election Year for which
the Company makes such discretionary Company Accrual, the Company Accrual shall
be calculated as follows:

(i)      for Participants whose Compensation is equal to or greater than a
threshold dollar amount established for that Election Year by the Administrator
in its sole discretion (which threshold shall apply to each future Election Year
unless changed by the Administrator) but less than the compensation threshold
established under the  

following subparagraph (ii): a percentage of the first three percent (3%) of
Compensation deferred by the Participant under the Plan for the Election Year.

(ii)      for Participants whose Compensation is equal to or greater than a
threshold dollar amount established for that Election Year by the Administrator
in its sole discretion (which threshold shall apply to each future Election Year
unless changed by the Administrator): a percentage of the first six percent (6%)
of Compensation deferred under the Plan for the Election Year.  

Notwithstanding the preceding sentence, a Participant shall only be eligible for
Company Accruals for Compensation earned during periods in which the Participant
is eligible to participate in the Retirement Savings Plan.

     (b) Additional discretionary Company Accruals may be made by the Company
from time to time. Such additional Company Accruals may be made in accordance
with procedures established by the Company at the time such Company Accruals are
allocated to a Participant’s Account.

     (c) Company Accruals under this Section 3.2 shall be allocated only on
behalf of Participants in the Plan who are actively employed (including
Participants on approved leaves of absence) by the Company or serving as
Non-Employee Directors as of the last day of the

- 8 -

--------------------------------------------------------------------------------

Fiscal Year of the Company for which the allocation is made. Notwithstanding the
preceding sentence, Participants who incur a Separation from Service before the
last day of the Fiscal Year because they Retire, have a Permanent Disability, or
die, or because they are employed by a business unit which is sold or otherwise
disposed of on or after January 3, 1998, shall be eligible to have Company
Accruals credited to the Deferred Compensation Reserve on their behalf in
accordance with the provisions of Sections 3.2(a) and (b).

     (d) Notwithstanding paragraph (c) above, a Participant who incurs a
Separation from Service during an Election Year and is Reinstated as an Employee
or a Non-Employee Director prior to the end of such Election Year and remains
employed as of the last day of the Fiscal Year shall be credited with Company
Accruals in accordance with this Section 3.2 for such Election Year if such
Participant otherwise satisfies the requirements of the first sentence of
paragraph (c).

3.3      Vesting.     (a) Deferred Compensation. Participants shall be
immediately vested in  

Deferred Compensation and the related earnings allocated to their account under
the Deferred Compensation Reserve.

     (b) Company Accruals. For Company Accruals attributable to Deferred
Compensation for periods prior to January 1, 2001, Participants shall be one
hundred percent (100%) vested in Company Accruals allocated to their accounts
under the Deferred Compensation Reserve. Participants shall become vested in
Company Accruals allocated in accordance with Section 3.2(a) at the rate of
twenty-five percent (25%) for each Year of Service of the Participant following
the date on which such Company Accrual is allocated to the Participant’s Account
under the Deferred Compensation Reserve. For purposes of the preceding sentence,
Company Accruals allocated in a given calendar year shall be deemed allocated on
March 1 of such calendar year. Notwithstanding the foregoing of this Section
3.3(b), and subject to the approval of the HR Officer, a Participant shall
become fully vested in Company Accruals and the related earnings allocated to
the Participant’s account if the Participant’s Separation from Service is due to
Retirement, Death or Permanent Disability.

- 9 -

--------------------------------------------------------------------------------

     (c) Notwithstanding anything to the contrary in the foregoing provisions of
this Section 3.3(b), effective November 7, 2008, if a Participant who is
actively employed by the Company as an Executive Vice President or above or in a
position at market reference code 18 or above incurs a Covered Termination of
Employment within three (3) months preceding or twelve (12) months following a
Change in Control, then upon the later date to occur of such Covered Termination
of Employment or Change in Control, the Participant shall become fully vested in
Company Accruals and the related earnings allocated to the Participant’s
account. For purposes of the preceding sentence, “Covered Termination of
Employment” and “Change in “Control” shall have the meanings of those terms as
set forth in Article 15 of the Marriott International, Inc. Stock and Cash
Incentive Plan, as amended and restated effective November 7, 2008, and as
subsequently amended.

     (d) Additional Discretionary Company Accruals. Additional discretionary
Company Accruals made under Section 3.2(c) shall vest in accordance with a
schedule established by the Company at the time such Company Accruals are
allocated to a Participant’s Account.

     (e) Forfeiture for Failure to Comply with Non-Competition Requirements. All
vesting on Company Accruals is subject to a Participant’s compliance with the
Company’s Non-Competition Agreement. A Participant shall be deemed to comply
with the Non-Competition Agreement if such Participant does not engage in
activities in Competition with the business of the Company. “Competition” shall
mean (i) engaging, individually or as an employee, consultant, owner (more than
five percent (5%)) or agent of any entity, in or on behalf of any business
engaged in significant competition (or that transacts or cooperates with another
business in activities of significant competition) with any business operated by
the Company or with interests adverse to those of the Company; (ii) soliciting
and hiring a key employee of the Company in another business, whether or not in
significant competition with any business operated by the Company; or (iii)
using or disclosing confidential or proprietary Company information, in each
case, without the approval of the Company. Determination of whether or not
particular activities are in competition will be made by the Company in its
reasonable judgment.



  3.4 Forfeitures.




     The non-Vested Portion of a Participant’s Account shall be forfeited upon
the Participant’s Separation from Service or if a Participant is found to have
engaged in Competition with the Company. Notwithstanding the foregoing, if a
Participant who has incurred a Separation from Service is Reinstated within
ninety (90) days of the Separation date, such Participant’s forfeited Account
balance shall be reinstated in the Plan with his original service history and
shall continue to vest in his Account.



  3.5 Crediting of Earnings.




At the time a Participant makes an Election for the amount to be deferred for an

Election Year in accordance with Section 3.2, such Participant may elect that a
specified

- 10 -

--------------------------------------------------------------------------------

percentage of the Deferred Compensation be credited with hypothetical earnings
in accordance with the performance of designated funds selected by the Company
or its delegate (“Benchmark Funds”), as described in Appendix A. The Company
shall credit such earnings to the Deferred Compensation Reserve on a daily
basis. If a Participant does not make an allocation election, the Participant’s
account will be credited with the rate of return on the money market fund
included in the Benchmark Funds. Once a Participant has allocated amounts in the
Participant’s Account to Benchmark Funds, the Participant may elect to change
the allocation of all or a portion of his Account among the Benchmark Funds on a
periodic basis in accordance with procedures established by the Administrator.
Notwithstanding the foregoing of this Section 3.5, the hypothetical earnings
credited to a Participant’s or beneficiary’s Account may be adjusted in
accordance with Section 5.2. A Reinstated Participant whose forfeited Account
balance is reinstated in accordance with Section 3.4 shall not be credited with
earnings after the date of his original Separation from Service and before the
date the Account balance is reinstated.

3.6      Accounts Do Not Result in Property Rights.     (a) The Deferred
Compensation Reserve and the accounts maintained  

thereunder on behalf of each Participant are for administrative purposes only,
and do not vest in the Participants any right, title or interest in such reserve
or such accounts, except as expressly set forth in this Plan.

     (b) Title to and beneficial ownership of any assets, whether cash or
investments which the Company may designate to make payments of Deferred
Compensation hereunder, shall at all times remain in the Company, and no
Participant shall have any property interest whatsoever in any specific assets
of the Company.



  3.7 No Assignment of Interests.




     The rights of Participants or any other persons to the payment of amounts
from the Deferred Compensation Reserve under this Plan shall not be assigned,
transferred, pledged or encumbered except by will or by the laws of descent and
distribution.



  3.8 Federal and State Taxes.




     Federal and state payroll taxes or state, local or foreign income taxes
required to be withheld on Deferred Compensation credited to a Participant’s
Deferred Compensation Reserve shall be withheld from other Compensation paid to
the Participant at the time of deferral. Notwithstanding the preceding sentence,
if a Participant’s other Compensation is insufficient to pay such amounts, the
amount of Deferred Compensation credited to the Deferred Compensation Reserve on
the Participant's account shall be reduced, at the time amounts are to be
credited, to the extent necessary to cover all required withholding taxes.

- 11 -

--------------------------------------------------------------------------------



ARTICLE IV

DISTRIBUTIONS




4.1      Election of Distribution.     (a) For each Election Year, a Participant
shall designate in an Election made  

in accordance with Section 2.3 whether distribution of amounts credited to the
Participant’s Deferred Compensation Reserve for such Election Year as Deferred
Compensation are to be distributed following Separation from Service or as an
In-Service Withdrawal. A Participant may make a separate distribution election
for each Election Year; provided, however, that such election shall apply to any
regular pay and bonus deferred with respect to that Election Year. Elections for
distribution following Separation from Service will continue from Election Year
to Election Year unless a new election is made by the Participant. A Participant
must affirmatively elect an In-Service Withdrawal for an Election Year or the
Participant shall be deemed to have elected a distribution following Separation
from Service.

     Notwithstanding the preceding paragraph, the Vested Portion of a
Participant's Company Accruals and the earnings thereon shall become
distributable only following such Participant's Separation from Service; such
distribution shall be made to the Participant in the manner specified in
paragraph (a) of Section 4.2.

     (b) Each participant may elect, on a form provided by the Administrator,
that distributions which are to be made to the Participant in installments
following Separation from Service shall be deemed to come first from the money
market fund included as a Benchmark Fund, in Appendix A, to the extent the
Participant’s hypothetical Account is invested in such money market fund. If a
Participant does not make such an election, the distribution shall be deemed to
come proportionally from each Benchmark Fund in which the Participant’s Account
is deemed to be invested. If a Participant makes such election and the amount
allocated to the money market fund in the Participant’s Account is less than the
amount of the distribution, the remaining portion of the distribution shall be
deemed to come proportionally from the remaining Benchmark Funds in which the
Participant’s Account is deemed to be invested. Any election under this
subsection 4.1(b) shall be effective as soon as practicable after the election
is received by the Administrator.

4.2      Form and Timing of Distribution.     (a) Distribution Following
Separation from Service. Any amounts credited to  

the Participant’s Account for which the Participant has elected distribution
following Separation from Service may be distributed in any of the following
forms, as elected by the Participant: (i) a lump sum cash payment within the
ninety (90) days immediately following the Participant’s Separation from
Service; (ii) annual cash installments payable each January over a designated
term not to exceed twenty (20) years, commencing in the January immediately
following the year of the Participant’s Separation from Service; or (iii) five
(5) annual cash installments commencing in the sixth (6th) January following
such Participant’s Separation from Service and

- 12 -

--------------------------------------------------------------------------------

continuing in each of the four (4) immediately following Januaries.
Notwithstanding the preceding sentence, if the balance credited to a
Participant’s Deferred Compensation Reserve Account is less than $10,000 upon a
Participant’s Separation from Service, such Participant’s Deferred Compensation
Reserve Account shall be paid to the Participant in a lump sum within the ninety
(90) days immediately following the Participant’s Separation from Service. If a
Participant has elected distribution following Separation from Service for an
Election Year and has incurred a Separation from Service during such Election
Year, upon the subsequent Reinstatement of such Participant within the same
Election Year, such election shall apply to any additional deferrals made for
such Election Year.

     (b) In-Service Withdrawal. Subject to procedures established by the
Administrator, at the time that a Participant makes an Election for an Election
Year, the Participant may elect to receive an In-Service Withdrawal, occurring
or beginning in a future calendar year specified by the Participant, of the
Deferred Compensation attributable to that Election (specified as a dollar
amount or as a percentage); provided, however, that the year in which such
withdrawal begins shall be no earlier than the third (3rd) calendar year
following the calendar year in which the Deferred Compensation is credited to
the Participant’s Account. The Participant may elect to have amounts subject to
an In-Service Withdrawal election distributed in annual cash installments paid
over a term of two (2) to five (5) years or as a single lump sum cash payment.
Notwithstanding the preceding two sentences, if the balance credited to a
Participant’s Deferred Compensation Reserve is $10,000 or less on the date an
In-Service Withdrawal is scheduled to commence in installments, payment will be
in the form of a single lump sum cash payment.

     Notwithstanding the preceding paragraph, Company Accruals and related
earnings are not available for scheduled In-Service Withdrawals.

     (c) Installments. For purposes of Section 4.2(a) and (b), the amount of any
installment payment shall be computed as the Participant’s current distributable
interest divided by the remaining unpaid installments (including the installment
being computed).

     (d) Separation from Service Prior to Receipt of In-Service Withdrawal. If a
Participant incurs a Separation from Service prior to the date elected by the
Participant for an In-Service Withdrawal, the portion of the Participant’s
Account subject to the In-Service Withdrawal election shall be distributed in a
lump sum cash payment within the ninety (90) days immediately following the
Participant’s Separation from Service. If a Participant receiving scheduled
in-service annual installment distributions incurs a Separation from Service
prior to receiving the last of the installments, the Participant will receive
the remaining installments in a lump sum within the ninety (90) days immediately
following the Participant’s Separation from Service.

- 13 -

--------------------------------------------------------------------------------

     (e) Failure to Elect Form of Distribution. Notwithstanding paragraphs (a)
through (d), amounts allocated to the Participant’s Account for which no
distribution election has been made shall be distributed in the form of a single
lump sum cash payment made within the ninety (90) days immediately following the
Participant’s Separation from Service.

     (f) Distribution Following Death of Participant. If the Participant dies
before distribution of his or her account has begun or after distribution has
begun but before the Vested Portion of the Participant's Account is fully
distributed, the undistributed Vested Portion of the account shall be
distributed to the Participant's beneficiary in a single lump sum cash payment
within the ninety (90) days immediately following the Participant's death. If a
Participant fails to designate a beneficiary in accordance with Section 4.5, or
if the beneficiary designated by the Participant does not survive the
Participant, the default beneficiary shall be determined in accordance with
Section 4.5 and the distribution to such default beneficiary shall be in the
form of a single lump sum as provided above, notwithstanding any designation by
the Participant.

     (g) Non-Vested Amounts. Upon a Participant's Separation from Service,
except as provided under Section 3.4, the Company shall have no further
obligation to the Plan or to the Participant for the part of the Participant's
account that is not the Vested Portion.

     (h) Permissible Delays in Distribution. Notwithstanding elections made
under Section 4.1, distributions may be delayed in accordance with the following
provisions of this Section 4.2(h), provided that any such distribution shall be
made solely in the discretion of the Administrator without regard to the
request, intent or wishes of any Participant or beneficiary:

     (i) Delay for Specified Employees. Distributions on account of a Separation
from Service of a Participant who is a Specified Employee (as defined as
follows) shall be made or commence not before the date which is six (6) months
following the Separation from Service, except in the event of the Participant’s
death. For this purpose, a Specified Employee is a person described under
Treasury Regulation section 1.409A-1(i), applying the default rules thereunder.

     (ii) Section 162(m) Delays. Subject to the requirements of Treasury
Regulations section 1.409A-2(b)(7)(i), the Administrator, in its sole
discretion, may delay distributions to a Participant to the extent necessary to
avoid application of the deduction limitation under Code section 162(m).

     (iii) Violations of Law. Subject to the requirements of Treasury Regulation
section 1.409A-2(b)(7)(ii), the Administrator may delay distributions to a
Participant or beneficiary to the extent that it reasonably anticipates that the
distribution, if paid, will violate Federal securities laws or other applicable
law.

     (i) Permissible Accelerated Distributions. Distributions shall not be
accelerated except solely at the discretion of the Administrator, subject to the
following provisions of this Section 4.2(i):

- 14 -

--------------------------------------------------------------------------------

     (i) Employment Taxes. To the extent that federal payroll taxes are required
to be withheld on a Participant’s Account as it vests, including, but not
limited to, taxes due under Code section 3101, the Company will determine these
amounts and collect them as follows:

     (I) If the Participant is an Employee at the time the tax is determined,
the tax will be deducted from the Employee’s non-Deferred Compensation.

     (II) If the Participant is a current or former Non-Employee Director at the
time Deferred Compensation or Company Accruals are credited to the Participant’s
account under this Plan, no tax shall be paid with respect to such amounts and
no reduction to reflect such taxes shall be made in the amounts credited.

     (III) Otherwise, the Participant’s Account shall be reduced to the extent
permitted under Treasury Regulation section 1.409A-3(j)(4)(vi) as necessary to
satisfy the amount of any applicable taxes payable.

     (ii) Other Taxes. State, local and foreign tax withholding may be satisfied
a similar manner as under Section 4.2(i)(i) above, to the extent permitted under
Treasury Regulation section 1.409A-3(j)(4)(xi).

     (iii) Section 409A Inclusion. If a determination is made by the Internal
Revenue Service that the Plan or any part thereof fails to meet the requirements
of Code section 409A, the Account balance of any Participant shall be
immediately distributed to the Participant to the extent of the amount required
to be included in the Participant’s income as a result of the failure to comply
with section 409A.

     (iv) Violations of Ethics Laws. A Participant’s Account balance or portion
thereof may be distributed at the sole discretion of the Administrator to the
extent reasonably necessary to avoid the violation of an applicable Federal,
state, local or foreign ethics law or conflict of interest law.

     4.3 Tax Impact. The gross amount of any payment due in accordance with this
subsection shall be reduced to reflect applicable federal and state income tax
withholding prior to payment to the Participant or beneficiary.

4.4      Changes in Distribution Election.     (a) Notwithstanding anything in
Section 4.1 to the contrary, a Participant who  

is employed by the Company or serving on the Company's Board of Directors shall
be entitled to change the manner of distribution of his or her account under
Section 4.2(a) or (b), provided that such change shall be made (i) using a form
provided by the Administrator, (ii) in accordance with procedures established by
the Administrator, and (iii) subject to the following limitations: (A) any such
change in distribution election must be made and be irrevocable at least twelve
(12)

- 15 -

--------------------------------------------------------------------------------

months before the date the distribution originally was scheduled to occur or
commence, (B) the only distribution elections which may be changed are lump sum
distributions payable upon a Separation from Service and In-Service Withdrawals,
and (C) all such changes in distribution elections must provide for
distributions to be paid in five (5) installments commencing with the sixth
(6th) January following Separation from Service, except upon death or Permanent
Disability.

     (b) A separate change may be made with respect to each Election Year
beginning on or after January 1, 2001, and with respect to the Participant’s
Account attributable to Deferred Compensation and Company Accruals as of
December 31, 2000. A request for change shall become effective on the first
anniversary (the "Anniversary Date") of the date such request was received by
the Administrator, provided such request shall be invalid if the Participant has
a Separation from Service as described in Section 1.26 (but not including
Section 1.26(d) or (e)) prior to the Anniversary Date, or, as to Deferred
Compensation relating to any Election Year, if any amount of such Deferred
Compensation for an Election Year would otherwise become distributable prior to
the Anniversary Date.



  4.5 Beneficiaries.




     Each Participant may designate a beneficiary on a form, provided by the
Administrator, to receive distributions made pursuant to Section 4.2. If no
beneficiary is designated under this Plan, or if the beneficiary shall not
survive the Participant, the Participant shall be deemed to have designated (i)
the Participant's surviving spouse; or (ii) if the Participant is not married or
the spouse died before the Participant, the Participant's estate.



  4.6 Discharge of Obligation For Payment.




     If a legal guardian or conservator is appointed for any person to whom any
payment is payable under this Plan, then, upon proof to the Administrator of
such appointment, amounts which would otherwise be paid under this Plan to such
person shall be paid to the legal guardian or conservator. Any such payment
shall be complete discharge of the liabilities of the Company under this Plan.

- 16 -

--------------------------------------------------------------------------------



ARTICLE V

ADMINISTRATION






  5.1 Administrator.




     The Company shall appoint an Administrator who shall be responsible for the
management, operation and administration of the Plan. Except as provided in
Section 6.2, the Administrator shall have full power and authority to interpret,
construe and administer this Plan and the Administrator's interpretations and
construction thereof, and actions hereunder, including any valuation of the
Deferred Compensation Reserve, or the amount or recipient of the payment to be
made therefrom, shall be binding and conclusive on all persons for all purposes.
The HR Officer shall have full power and authority to interpret, construe and
administer this Plan in performing his or her functions under Section 6.2, and
the HR Officer’s interpretations and construction thereof, and actions under
those Sections shall be binding and conclusive on all persons. The Company shall
not be liable to any person for any action taken or omitted in connection with
the interpretation and administration of this Plan unless attributable to
willful misconduct or lack of good faith by the Company.



  5.2 Expenses.




     The Administrator may offset the Company’s costs of administering the Plan
by allocating a charge against the Deferred Compensation Reserve of each
Participant in a manner to be determined by the Administrator.

- 17 -

--------------------------------------------------------------------------------



ARTICLE VI






CLAIMS PROCEDURE






  6.1 Initial Claims.




     A Participant or a beneficiary of a Participant may submit a written claim
for benefits under this Plan with the Administrator. The Administrator shall
notify the claimant within a reasonable period of time but no later than ninety
(90) days after the written claim is received by the Administrator whether the
claim is wholly or partially denied, unless the claimant receives a written
notice from the Administrator prior to the end of the ninety (90) day period
stating that special circumstances require an extension of the time for the
decision. Such extension shall not exceed a period of ninety (90) days from the
end of the initial ninety (90) day period and such extension shall be in writing
indicating the special circumstances requiring an extension of time and the date
by which the Administrator expects to render the decision. The notice of the
decision by the Administrator shall be in writing and in a manner calculated to
be understood by the claimant, and, if a denial of the claim, must contain the
following information: (i) the specific reason or reasons for the denial; (ii)
the specific reference to pertinent provisions of the Plan on which the denial
is based; (iii) if applicable, a description of any additional information or
material necessary for the claimant to perfect the claim; and (iv) an
explanation of the Plan’s claim review procedures and the time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under section 502(a) of ERISA.



  6.2 Appeals.




     A claimant is entitled to request a final review by the HR Officer of any
denial of the claim by the Administrator. The request for review must be
submitted to the HR Officer in writing within sixty (60) days of the
Participant’s receipt of the Administrator’s notice of denial. Absent a request
for review within the sixty (60) day period, the claim will be deemed to be
conclusively denied. The HR Officer shall provide the claimant, upon request and
free of charge, reasonable access to, and copies of, all pertinent documents and
shall afford the claimant the opportunity to submit issues, comments and other
information relating to the claim in writing and the HR Officer shall render a
decision in writing no later than sixty (60) days after receipt of a request for
a review, provided that the HR Officer determines that special circumstances
require an extension of the time for the decision. Such extension shall not
exceed a period of sixty (60) days from the end of the initial sixty (60) day
period and such extension will be in writing indicating the special
circumstances requiring an extension of time and the date by which the HR
Officer expects to render the decision on review. The claimant shall receive
written notice of the HR Officer's decision and such written notice shall be
written in a manner calculated to be understood by the claimant, indicating the
specific reason or reasons for the decision; reference to the pertinent
provisions of the Plan on which the decision is based; a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits; and a statement of the claimant’s right to
bring an action under section 502(a) of ERISA.

- 18 -

--------------------------------------------------------------------------------



ARTICLE VII

MISCELLANEOUS






  7.1 Plan Not An Employment Contract.




     Nothing contained herein shall be construed as conferring upon any
Participant the right to continue in the employ of the Company as an Employee or
in any other capacity.



  7.2 No Trust Created.




     Nothing contained in this Plan and no action taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind, or a fiduciary relationship between the Company and any person, including
any Participant or any other person. Any amounts which may be credited to the
Deferred Compensation Reserve shall continue for all purposes to be a part of
the general funds of the Company and no person other than the Company shall by
virtue of the provisions of this Plan have any interest in such funds. To the
extent that any person acquires a right to receive payments from the Company
under this Plan, such right shall be no greater than the right of any unsecured
general creditor of the Company.

7.3      Amendment or Termination of Plan.     (a) The Board of Directors of the
Company may amend the Plan at any time  

and from time to time, or terminate and liquidate the Plan pursuant to written
resolutions adopted by such Board of Directors, provided that any termination of
the Plan shall comply with the requirements of Treasury Regulation section
1.409A-3(j)(ix).

     (b) In no event will any such amendment or termination of the Plan have the
effect of reducing the accrued account balance or the Vested Portion of any
Participant's account under this Plan. The Board may delegate its authority to
amend the Plan to the HR Officer or other Company representatives pursuant to
written resolutions adopted by such Board of Directors.



  7.4 Effect of Plan.




     This Plan shall be binding upon and inure to the benefit of the Company,
its successors and assigns, and the Participants and their heirs, beneficiaries,
executors, administrators and legal representatives.



  7.5 Severability.




     If any provision of this Plan shall for any reason be invalid or
unenforceable, the remaining provisions shall nevertheless remain in full force
and effect.

- 19 -

--------------------------------------------------------------------------------

7.6 Applicable Law.

     This Plan shall be construed in accordance with and governed by the laws of
the State of Maryland.

- 20 -

--------------------------------------------------------------------------------

APPENDIX A

BENCHMARK FUNDS

As of January 1, 2008, the following Benchmark Funds are available for selection
by participants:

Money Market Fund – Vanguard Money Market Bond Fund – PIMCO Total Return
Balanced Fund – Vanguard Balanced Portfolio S&P 500 Index – Fidelity VIP Index
500 Large Core Fund – Fidelity VIP Contrafund Large Cap Value – Vanguard
Diversified Value Portfolio Large Growth Fund – Vanguard Capital Growth
Portfolio Mid Core Fund – Vanguard Mid-Cap Index Small Growth Fund – Royce Small
Cap Foreign Fund – Vanguard International Portfolio

The Company has the right to change the benchmark funds from time to time.

- 21 -

--------------------------------------------------------------------------------